DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the skilled artisan would not find it obvious to modify the hot/cold thermal stores of Laughlin to be the claimed shared thermal store. Without conceding to the argument, a new teaching in Laughlin is relied upon for this limitation, as shown below. 
Applicant further argues that Laughlin modified by Frutschi does not explicitly disclose the valve arrangement as currently claimed. However, Laughlin is cited to teach the location of the valve arrangement between the hot/cold heat exchanger and the hot/cold side thermal store. The valve of Laughlin does not toggle between a connected and isolated state (or in other words, open and close), it changes the direction of fluid flow. Frutschi is merely cited to teach that valves that open and close are not only well known, but known to be used between a thermal store and a heat exchanger. Thus, the combination does teach the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al. (“Laughlin”; US 2015/0260463), in view of Frutschi (US 4,148,191).
Regarding claim 1: Laughlin discloses a pumped thermal system (Fig 7B) comprising: 
a shared cold-side thermal store (8, 9) comprising a cold thermal storage ("CTS") medium (22); and 
a plurality of power subunits (paragraph 0242) configured to share the shared cold-side thermal store (in this case, the “pumped thermal system subunit” is interpreted as being the components in the system outside of the thermal storage media – see paragraph 0074” “Pumped thermal systems herein may utilize heat storage media or materials, such as one or more heat storage fluids”, implying the storage media is not part of the subunit), each power subunit comprising: 
a compressor (1, Fig. 7B), 
a hot-side heat exchanger (2), 
a turbine (3), 
a cold-side heat exchanger (4), 
a working fluid (paragraph 0031) circulating in a closed cycle path, wherein the closed cycle path comprises, in sequence, the compressor (1), the hot-side heat exchanger (2), the turbine (3), and the cold-side heat exchanger (4, as shown in Fig. 7B), and 
a valve arrangement (12, Fig 4B), wherein in the connected state the valve arrangement is configured the valve arrangement configurable to be in a connected state to flow CTS medium from and return CTS medium to the shared cold-side thermal store to connect the cold-side heat exchanger in thermal communication the shared cold-side thermal store (paragraph 0112).
	Laughlin does not explicitly disclose a valve arrangement for selective connection between the cold-side heat exchanger and the shared cold-side thermal store, and configurable in an isolated state, to isolate the cold-side heat exchanger from the shared cold-side thermal store.
	However, Frutschi discloses a valve arrangement (H2, Fig. 4) for selective connection between a heat exchanger (R) and a thermal store (S), and configurable in an isolated state, to isolate the cold-side heat exchanger from the shared cold-side thermal store (as H2 is a valve that is opened and closed, as shown in Fig. 4).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the valve arrangement of Laughlin to include the valve of Frutschi in order to better control the gas in the thermal store. 
Regarding claim 2: Laughlin discloses each power subunit of the plurality of power subunits further comprises a recuperator (5, Fig. 7B), wherein the closed cycle path of each power subunit of the plurality of power subunits further comprises, in sequence, the compressor (1), the recuperater (5), the hot-side heat exchanger (2), the turbine (3), the recuperator (5), and the cold-side heat exchanger (4, as shown in Fig. 7B). 
Regarding claim 3: Laughlin discloses each power subunit of the plurality of power subunits further comprises a recuperator (5, Fig. 7A), wherein the closed cycle path of each power subunit of the plurality of power subunits further comprises, in sequence, the compressor(1), the hot-side heat exchanger (2), the recuperator (5), the turbine (3), the cold-side heat exchanger (4), and the recuperator (5, as shown in Fig. 7A).
Regarding claim 4: Laughlin discloses a CTS heat exchanger (“Heat exchange with ambient”, Fig. 9B), wherein the CTS heat exchanger is configured to remove heat from the CTS medium (since the temperature of the fluid is dropping).
Regarding claim 5: Laughlin discloses the CTS heat exchanger comprises a cooling tower (paragraph 0153).
Regarding claim 6: Laughlin discloses the CTS heat exchanger comprises a radiator (paragraph 0153).
Regarding claim 9: Laughlin discloses a pumped thermal system (Fig 7B) comprising: 
a shared hot-side thermal store (6, 7) comprising a hot thermal storage ("HTS") medium (21); and 
a plurality of power subunits (paragraph 0242) configured to share the shared hot-side thermal store (in this case, the “pumped thermal system subunit” is interpreted as being the components in the system outside of the thermal storage media – see paragraph 0074” “Pumped thermal systems herein may utilize heat storage media or materials, such as one or more heat storage fluids”, implying the storage media is not part of the subunit), each power subunit comprising: 
a compressor (1, Fig. 7B), 
a hot-side heat exchanger (2), 
a turbine (3), 
a cold-side heat exchanger (4), 
a working fluid (paragraph 0031) circulating in a closed cycle path, wherein the closed cycle path comprises, in sequence, the compressor (1), the hot-side heat exchanger (2), the turbine (3), and the cold-side heat exchanger (4, as shown in Fig. 7B), and 
a valve arrangement (13, Fig 4B), wherein in the connected state the valve arrangement is configured the valve arrangement configurable to be in a connected state to flow HTS medium from and return HTS medium to the shared hot-side thermal store to connect the hot-side heat exchanger in thermal communication the shared hot-side thermal store (paragraph 0112).
	Laughlin does not explicitly disclose a valve arrangement for selective connection between the hot-side heat exchanger and the shared hot-side thermal store, and configurable in an isolated state, to isolate the hot-side heat exchanger from the shared hot-side thermal store.
	However, Frutschi discloses a valve arrangement (H2, Fig. 4) for selective connection between a heat exchanger (R) and a thermal store (S), and configurable in an isolated state, to isolate the hot-side heat exchanger from the shared hot-side thermal store (as H2 is a valve that is opened and closed, as shown in Fig. 4).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the valve arrangement of Laughlin to include the valve of Frutschi in order to better control the gas in the thermal store. 
Regarding claim 10: Laughlin discloses each power subunit of the plurality of power subunits further comprises a recuperator (5, Fig. 7B), wherein the closed cycle path of each power subunit of the plurality of power subunits further comprises, in sequence, the compressor (1), the recuperater (5), the hot-side heat exchanger (2), the turbine (3), the recuperator (5), and the cold-side heat exchanger (4, as shown in Fig. 7B). 
Regarding claim 11: Laughlin discloses each power subunit of the plurality of power subunits further comprises a recuperator (5, Fig. 7A), wherein the closed cycle path of each power subunit of the plurality of power subunits further comprises, in sequence, the compressor(1), the hot-side heat exchanger (2), the recuperator (5), the turbine (3), the cold-side heat exchanger (4), and the recuperator (5, as shown in Fig. 7A).
Regarding claim 14: Laughlin discloses a valve arrangement but does not explicitly disclose in the isolated state, the valve arrangement is configured to isolate the shared cold-side thermal store from use by blocking against flow of CTS medium from the return of CTS medium to the shared cold-side thermal store in thermal communication with the working fluid via the cold-side heat exchanger.
However, Frutschi discloses in the isolated state, the valve arrangement is configured to isolate the shared cold-side thermal store from use by blocking against flow of CTS medium from the return of CTS medium to the shared cold-side thermal store in thermal communication with the working fluid via the cold-side heat exchanger (as this is what will occur when the valve H2 is arranged in the system of Laughlin and the valve is closed or opened).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the valve arrangement of Laughlin to include the valve of Frutschi in order to better control the gas in the thermal store.
Regarding claim 15: Laughlin discloses a valve arrangement but does not explicitly disclose in the isolated state, the valve arrangement is configured to isolate the shared hot-side thermal store from use by blocking against flow of HTS medium from the return of HTS medium to the shared hot-side thermal store in thermal communication with the working fluid via the hot-side heat exchanger.
However, Frutschi discloses in the isolated state, the valve arrangement is configured to isolate the shared hot-side thermal store from use by blocking against flow of HTS medium from the return of HTS medium to the shared hot-side thermal store in thermal communication with the working fluid via the hot-side heat exchanger (as this is what will occur when the valve H2 is arranged in the system of Laughlin and the valve is closed or opened).
Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin and Frutschi, further in view of Pan et al. (“Pan”; US 2013/0197704).
Regarding claim 7: Laughlin discloses each power subunit further comprises a generator (11, Fig. 4A) configured to generate electrical power, but does not explicitly disclose the pumped thermal system further comprising: an electrical bus electrically coupled to each generator of each power subunit of the plurality of power subunits, wherein the electrical bus is configured to carry electrical power generated by each generator to an electrical node.
However, Pan discloses an electrical bus (40) electrically coupled to each generator of each power subunit of the plurality of power subunits (23), wherein the electrical bus is configured to carry electrical power generated by each generator to an electrical node (where 40 meets 56).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Laughlin to have the frequency node of Pan in order to properly condition the power from the generator.
	Regarding claim 8: Laughlin discloses a generator but does not explicitly disclose the electrical node comprises a frequency converter, wherein the frequency converter is configured to convert electrical power carried by the electrical bus to electrical power for distribution to an electrical grid system.
	However, Pan discloses the electrical node comprises a frequency converter (64), wherein the frequency converter is configured to convert electrical power carried by the electrical bus to electrical power for distribution to an electrical grid system (102).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Laughlin to have the frequency converter of Pan in order to properly condition the power from the generator. 
Regarding claim 12: Laughlin discloses each power subunit further comprises a generator (11, Fig. 4A) configured to generate electrical power, but does not explicitly disclose the pumped thermal system further comprising: an electrical bus electrically coupled to each generator of each power subunit of the plurality of power subunits, wherein the electrical bus is configured to carry electrical power generated by each generator to an electrical node.
However, Pan discloses an electrical bus (40) electrically coupled to each generator of each power subunit of the plurality of power subunits (23), wherein the electrical bus is configured to carry electrical power generated by each generator to an electrical node (where 40 meets 56).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Laughlin to have the frequency node of Pan in order to properly condition the power from the generator.
	Regarding claim 13: Laughlin discloses a generator but does not explicitly disclose the electrical node comprises a frequency converter, wherein the frequency converter is configured to convert electrical power carried by the electrical bus to electrical power for distribution to an electrical grid system.
	However, Pan discloses the electrical node comprises a frequency converter (64), wherein the frequency converter is configured to convert electrical power carried by the electrical bus to electrical power for distribution to an electrical grid system (102).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Laughlin to have the frequency converter of Pan in order to properly condition the power from the generator. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,436,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claims are narrower than the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832